UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6027



RICKY A. WALKER,

                                           Petitioner - Appellant,

          versus


JAMES V. PEGUESE, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
3863-AMD)


Submitted:   February 20, 2003         Decided:     February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky A. Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky A. Walker appeals the district court’s order denying his

petition, which the district court construed as a petition for a

writ of mandamus and a habeas corpus petition.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss for the reasons stated by the district court.    Walker v.

Peguese, No. CA-02-3863-AMD (D. Md. filed Dec. 6, 2002 & entered

Dec. 9, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2